DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of Species 1 from each of Species Sets 1, 2 and 3 in the reply filed on December 30, 2021 is acknowledged. Claims 19-25, 27 and 30-32 have been elected for consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is vague and indefinite because it is unclear how or what the preload is being applied to.
Claim 25 is vague and indefinite because the reference frame is unclear for judging “above”. In particular the relationship of the blower to “above” has not been clearly established so that clockwise can be determined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claims 19-25, 27 and 30-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gen et al (JP 2010-216462 A, cited by applicant) in view of Chen et al (USPAP 2005/0184609) in view of Hoffmann et al (USPN 7,012,346).
Gen et al disclose, with regards to claim 19 blower (Figs. 1 and 2), comprising: a housing including an inlet 11a and an outlet 15a, wherein the housing includes a top cover 7 and a bottom cover 9, and wherein the housing forms at least a portion of a volute (clearly shown in Fig. 1) to direct air towards the outlet; the bottom cover forms an integral a bearing-housing structure including a housing part (below tube 25); a rotor 21; a motor adapted to drive the rotor, the motor including a stator assembly 27; an impeller 37 provided to the rotor; and a bearing cartridge 25 supported by the housing part of the bearing-housing structure, wherein the bearing cartridge includes two spaced-apart bearings 22, 23 supported within the tubular bearing cartridge to rotatably support the rotor, and wherein the stator assembly is provided to an exterior surface of the tubular bearing cartridge (see Fig. 2).  
Gen et al does not disclose the bearing-housing structure being supported by the bottom cover of the housing or that the bearing cartridge includes a tubular sleeve which supports the two bearings.
Chen et al disclose a blower which is similar to Gen et al having a top cover 212, a bottom cover 214 and a bearing-housing structure 102 being supported by the 
Hoffmann et al disclose a similar blower having plastic top 40 and bottom 14 covers and a tubular bearing cartridge that includes a tubular sleeve 32 which supports the two bearings 74, 76.
At the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to form the bottom cover of Gen et al as two – pieces, i.e. a bottom cover and a bearing-housing structure as taught by Chen et al in order to allow the bottom plate with the bearing-housing support and the cartridge that holds and supports the motor and the fan to be made of thicker material to support the added structure. Further, it would have been obvious to have the bearing cartridge be provided with a tubular sleeve which supports the two bearings, as taught by Hoffmann et al in order to provide a precision member for rotatably supporting the rotor 72 with the bearings (see col. 2 lines 61-67).

With regards to claim 20 Chen et al disclose wherein the housing part 102includes a base and an annular disk extending from the base (see annotation below), the base providing a tube portion to support the bearing cartridge. 

    PNG
    media_image1.png
    328
    627
    media_image1.png
    Greyscale
 
With regards to claim 21 Chen et al disclose wherein the annular disk substantially aligns with (see the Hoffmann et al figure above) an outer edge of the impeller to provide a shielding function.  
 With regards to claim 22 Hoffmann et al disclose wherein the housing part is molded of a plastic material.  
With regards to claim 23 Hoffmann et al disclose wherein the bearing cartridge includes a spacer (in the form of spring 78) between the spaced-apart bearings to provide a preload.  
With regards to claim 24 Gen et al disclose wherein the impeller includes a plurality of curved blades (note Fig. 1 of Gen et al which shows 44 blades).  
With regards to claim 25 Hoffmann et al disclose wherein each of the plurality of curved blades is curved in a generally clockwise direction when the impeller is viewed from above (if Fig. 1 were viewed from the opposite axial direction the vanes would be curved clockwise).
With regards to claim 27 Gen et al disclose, wherein the impeller includes 22 blades (as noted above Gen et al show 44 blades and therefore includes 22 blades).

With regards to claim 31 Gen et al disclose wherein the motor is at least partially nested within the impeller (see Fig. 2).  
With regards to claim 31 Gen et al disclose wherein the bearing- housing structure is structured to define at least a portion of the volute to direct air towards the outlet (see Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bilger et al, Kudo et al, Scrowy et al, Rojo Lulic, Broll et al and Kenyon et al disclose motor driven blowers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
February 10, 2022